Case: 18-13659   Date Filed: 04/24/2019   Page: 1 of 2


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-13659
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 7:04-cr-00020-HL-TQL-2


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus


WILLIAM BROXTON,

                                                          Defendant-Appellant.
                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                              (April 24, 2019)

Before ED CARNES, Chief Judge, WILSON and HULL, Circuit Judges.

PER CURIAM:
              Case: 18-13659     Date Filed: 04/24/2019   Page: 2 of 2


      Erin Pinder, appointed counsel for William Broxton in this appeal from the

district court’s denial of his 18 U.S.C. § 3582(c)(2) motion for a sentence

reduction, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and the district court’s denial of Broxton’s § 3582(c)(2) motion for a

sentence reduction is AFFIRMED.




                                          2